DETAILED ACTION
Introduction
Claims 1-11 have been examined in this application. Claims 1-10 are amended. Claim 11 is new. This is a final office action in response to the arguments and amendments filed 1/15/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application DE102017201918.2 filed in Germany on 02/07/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 1/15/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (arguments presented on p. 5 under the heading “INDEFINITENESS REJECTION”), the arguments and amendments are persuasive and all previously made rejections under 112(b) are withdrawn.
Regarding the remarks pertaining to the claim interpretation under 112(f) (presented on p. 6 under the heading “112(f) INTERPRETATION”), the remarks are acknowledged and the term “dampening element” no longer invokes 112(f) as it has been struck through in the claims.
Regarding the arguments pertaining to the previously made rejections under 103 (arguments presented on p. 6 under the heading “OBVIOUSNESS REJECTION”), the arguments and amendments are persuasive, particularly in the fact that the references of US2015/0305239A1 (Jung) and US2007/0289438A1 (Thompson et al.) do not explicitly recite “the variable physical parameters include a track width of the pair of ground engaging members.” Therefore, the rejection has been withdrawn.  However, upon further consideration of the amended claims, a new grounds of rejection is made in view of the additional prior art of US2017/0347518A1 (Brooks et al.) and US2016/ 0316617A1 (Leeb et al.) as well as the previously relied upon art of US2015/0305239A1 (Jung) and US2007/0289438A1 (Thompson et al.).
Claim Objections
Claims 2-5 and 7-10 are objected to because of the following informalities:
In Claim 2, “the effect” should instead read “an effect” as this is the first recitation of the term in the claim. 
In Claim 5, “includes” should instead read “include.”
In Claims 2-5 and 7-10, “where” should instead read “wherein” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0305239A1 (Jung) in view of Publication US2007/0289438A1 (Thompson et al.), further in view of Published Application US2017/0347518A1 (Brooks et al.).

Regarding Claim 1, Jung discloses an agricultural applicator (see Claim 1 an implement mounted on an agricultural vehicle, and see [0028] the carrier vehicle may include a field sprayer as the implement) configured to move in a driving direction (see Claim 1, vehicle moving in a forward direction), comprising:
a chassis supported on a ground surface by a pair of ground engaging members (see Figure 1, [0019, 0029], vehicle body (i.e. chassis) supported by wheels or two or four track drives);
(see [0026] the implement may be a spraying rod) controllably movable with respect to the chassis about a pivot axis defined in the driving direction (see [0019] the implement may be controlled about a horizontal pendulum axis extending in the forward direction) or suspended in a height-adjustable manner (see [0019] an actuator can control the height of the implement above the ground profile. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.), 
an electronic control unit (see Claim 1, [0019] control unit with programming) configured to receive a sensor value regarding a current driving status of the agricultural applicator (see [0026] a speed signal or speed change signal ([0035, 0043] from a position determining device 80 mounted on the vehicle per Figure 1) can be supplied to the control unit); and
a linear actuator for dampening the movement of the applicator boom (see [0019] the actuator for controlling height and inclination act to ensure the implement is continuously guided in a predeterminable position above the ground profile. In other words, the actuator acts to reduce the amplitude of the movement (dampen) of the implement (boom), relative to the ground), the linear actuator being controllable by the electronic control unit (see Claim 1 the control unit transmits signals to the actuator) based on the sensor value (see Claim 7, the control signal may be determined based on the speed or speed change);
wherein:
the electronic control unit is programmed to calculate an expected driving status of the agricultural applicator (see Claims 1, 2 an expected vertical movement which may be an oscillation of the vehicle) based on the sensor value (see Claim 7, [0019-0022], oscillation (nodding movement) is based on the change in speed) and variable physical parameters of the agricultural applicator (see Claims 3, 4, [0024], the control unit uses a model that considers a load state of the vehicle) and to output a control signal to the linear actuator based on an expected driving status of the agricultural  (see Claim 1, [0019] the control unit prospectively transmits the control signal for the expected vertical movement of the carrier vehicle), and
the electronic control unit minimizes undesired movement of the applicator boom by operably controlling the linear actuator to adjust dampening (see [0019] the control unit is programmed to transmit to the actuator a control signal that is dimensioned such that the implement is continuously guided in a predeterminable position above the ground profile, i.e. a minimization of undesired deviation from the predeterminable position.).

Jung further discloses that the implement may be a spraying rod of a field sprayer (see [0028]).
Jung does not explicitly recite the agricultural applicator
having a transport width, 
the boom having a width measured transversely with respect to the driving direction and being greater than the transport width of the agricultural applicator.

However Thompson et al. teaches an agricultural applicator (see [0015] agricultural sprayer),
having a transport width (see [0010] the boom assembly may be folded into an inoperative position for transport, [0006] wherein a folded position provides a narrow profile (transport width)), 
the boom having a width measured transversely with respect to the driving direction and being greater than the transport width of the agricultural applicator (see Claim 9, Figure 2 and 5 and [0005-0009, 0025], the invention improves the suspension on a folding boom which allows for an extended, operative position, allowing for distribution across a wide surface area (i.e. transversely extending a greater distance compared to the folded transport arrangement)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the agricultural applicator of Jung to use a folding boom design, as is taught by Thompson et al., with the motivation of enhancing convenience and safety by allowing for a narrow vehicle profile for transportation on a roadway (see Thompson et al. [0006]).


Jung further discloses the expected driving status being based on physical parameters, which may include width of the wheels (see [0036-0037], in determining the ground profile (in order to determine expected vertical movement per Claim 1), the width of the wheels or implement may be taken into account). 

Jung does not explicitly recite wherein:
the variable physical parameters include a track width of the pair of ground engaging members.

However Brooks et al. discloses an agricultural applicator (see Figure 1, [0016]), wherein:
the variable physical parameters include a track width of the pair of ground engaging members (see [0016] the vehicle may have a wheel spacing adjustment system, and see Figure 6, [0039-0042], in step 106 a current wheel position is received, in step 114, an adjustment of the wheels may be determined to be appropriate and in step 120 the position is adjusted toward a desired position. That is, the controller obtains a variable physical parameter of the track width of the pair of wheels, for a present or expected future condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller of Jung, to further consider a track width as a variable value, as is taught by Brooks et al., with the motivation of increasing the robustness of the vehicle and improving stability at higher ground speeds (see Brooks et al. [0026]).

Regarding Claim 2, Jung discloses the agricultural applicator of claim 1, where the electronic control unit is programmed to take into account the effect of a current geometry of the applicator boom based on the expected driving status of the agricultural applicator when generating the control signal (see Claim 5, the control unit receives actual height data and adapts a model in a self-learning manner based on the signals. In other words, the control unit takes into account geometrical relationship of the implement and ground, which is based on the previously used control signal, which was further based on the expected driving status (expected vertical movement)).

Regarding Claim 3, Jung discloses the agricultural applicator of claim 1, where the sensor value of the current driving status of the agricultural applicator or the expected driving status of the agricultural applicator is related to a lateral tilt of the chassis, a tilt of the chassis in a forward direction or vertical direction, a speed or acceleration of the chassis in at least one spatial direction (see [0026, 0043], the sensor value of the current driving status is a current speed or speed change, see [0021], an expected oscillation (expected driving status) is related to the speed change, and see Claim 6, [0025], the expected vertical movement (expected driving status) is related to an acceleration of the vehicle in a vertical spatial direction), one orientation of the chassis about the vertical axis, lengthwise axis, or transverse axis, or a change of the orientation over time (see Claim 2, [0022] the expected vertical movement may be a vertical oscillation, i.e. the expected driving status is related to an orientation of the chassis about a transverse axis and a change thereof over time). Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 4, Jung further discloses an exemplary embodiment wherein the carrier vehicle is a harvester (see e.g. Claim 9, [0043]), where an additional sensor value regarding the current driving vehicle is derived from measurement values of a vehicle suspension (see [0043, 0047], the pressure in the tires can be detected by pressure sensors), and that this sensor value is additionally used to calculate the expected driving status (see [0047] the calculated movement of the combine harvester is based on the pressure in the tires).

Jung further discloses that the carrier vehicle may be an applicator (see [0028] sprayer).

Jung does not explicitly recite the agricultural applicator of claim 1, where the sensor value regarding the current driving status of the agricultural applicator is derived from measurement values of a vehicle suspension.

In other words, Jung provides a detailed example of a harvester and merely does not explicitly state that the embodiment of a sprayer also takes into account the tire pressure.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the full set of vehicle input parameters disclosed by Jung, including tire pressure, when calculating expected movement of the carrier vehicle for the sprayer embodiment, resulting in a sensor value regarding the current driving status of the applicator being derived from measurement values of a vehicle suspension, with the motivation of increasing the accuracy of implement control and avoiding imprecision in height guidance (see Jung [0047]).

Regarding Claim 5, Jung further discloses that physical parameters of the applicator may include a load state (see Claim 4, [0024]).

Jung further discloses an exemplary embodiment wherein the vehicle is a harvester (see e.g. Claim 9) where the physical parameters of the applicator includes total weight of the agricultural applicator or fill level of a tank (see [0043, 0047] the influence of the wheels on the ground profile is taken into account to reduce oscillation, and this may be based on the fill level of a grain tank, because the mass of the material has an influence on how the wheels affect ground profile). Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Jung does not explicitly recite the agricultural applicator of claim 1, where the physical parameters of the applicator includes total weight of the agricultural applicator or fill level of a tank.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use to use the full set of vehicle input parameters disclosed by Jung, therefore including a tank fill level of a carried substance, when calculating expected movement of the carrier vehicle for the sprayer embodiment, with the motivation of increasing the accuracy of implement movement and avoiding imprecision in height guidance (see Jung [0047]).

Regarding Claim 6, Jung discloses the agricultural applicator of claim 1, wherein the electronic control unit is programmed to receive data related to a topography of the ground surface to be traversed and the calculating the expected driving status of the agricultural applicator is further based on the received data related to the topography (see Claim 1, the ground profile is provided to the control unit and the expected vertical movement is based on the ground profile).

Regarding Claim 7, Jung discloses the agricultural applicator of claim 1, where the electronic control unit is programmed to calculate the expected driving status by means of a mathematical model representing the physical behavior of the agricultural applicator or the applicator boom (see Claims 3-5, [0023, 0024] the control unit uses a model of the vehicle to represent the dynamic behavior of the vehicle while traveling on uneven ground, by inputting parameters into a calculation (i.e. a mathematical model)). Examiner's note: since the claim uses the phrase "applicator or the applicator boom," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Jung discloses the agricultural applicator of claim 1, where the linear actuator is a hydraulic cylinder (see Figure 1, [0032, 0033] under heading “Position Control of the Implement” (which may be the sprayer boom per [0028]), position control is performed by actuators which may be a hydraulic cylinder).

Regarding Claim 9, Jung discloses the agricultural applicator of claim 8, where the hydraulic cylinder is simultaneously controllable by the control unit as an actuator for adjusting the applicator boom (see [0019], the actuator controls the height of the implement and continuously guides the implement in a predeterminable position above the ground profile. I.e. the cylinder [0032, 0033] is used for adjusting the implement (boom) height which has a purpose of simultaneously dampening movement with respect to the ground).

Regarding Claim 10, Jung further discloses the actuator providing inclination control of the implement on a pendulum axis extending in a forward direction (see [0019]).

Jung does not explicitly recite the agricultural applicator of claim 8, where the hydraulic cylinder is connected to a pneumatic pressure tank via a valve having an outlet opening, the outlet opening being operably controlled by the control unit.

However Thompson et al. teaches the agricultural applicator as above, using hydraulic cylinders for control of the boom on a pendulum axis extending in a forward direction (see Figures 1, 5, and [0015, 0019, 0024] a hydraulic circuit for control of a roll/pivot movement about a fore-and-aft axis, using cylinder 230 and 225)
where the hydraulic cylinder is connected to a pneumatic pressure tank (see Figure 1 and [0033] cylinders 230 and 225 connected to accumulators 200 and 215 which are pre-charged to a certain pressure of gas) via a valve having an outlet opening (see Figure 1, [0033] metered orifices 205 and 220 between the accumulator and cylinder, which may be a needle valve), the outlet opening being operably controlled by the control unit (see [0033] the metered orifices may be remotely controlled by a remote controller 195 in the vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the agricultural applicator of Jung to use the hydraulic suspension system as is taught by Thompson et al., with the motivation of increasing the versatility of the sprayer by allowing for a locked boom rotation for transport, maintenance, and certain spraying conditions (see Thompson et al. [0010]).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2015/0305239A1 (Jung) in view of Publication US2007/0289438A1 (Thompson et al.), further in view of Published Application US2017/0347518A1 (Brooks et al.), further in view of Publication  US2016/0316617A1 (Leeb et al.).

Regarding Claim 11, Jung further discloses that the actuator may control height and inclination (tilt) of the boom relative to a horizontal pendulum axis (see [0019]).

Jung does not explicitly recite the agricultural applicator of claim 2, wherein the applicator boom includes a boom wing section and the current geometry of the applicator boom includes a tilt angle of the boom wing section.

That is, Jung does not explicitly recite that the current geometry (as recited in Claim 2, the effect of which is taken into account for generating the control signal) is a tilt angle of the boom wing section.

However Leeb et al. teaches an agricultural applicator,
wherein the applicator boom includes a boom wing section (see Figure 1, [0040] two cantilever boom sections) and the current geometry of the applicator boom includes a tilt angle of the boom wing section (see [0047, 0053] relative rotation between the carrier vehicle and boom or a tilt angle relative to gravity can be measured (a current geometrical relationship to the vehicle or gravity) and [0048-0051], a control signal is generated based on the measurements to return the boom to a desired angular position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control system of Jung to further take into account the effect of a current tilt angle of a boom wing section, as is taught by Leeb et al., with the motivation of enhancing the robustness of the system and increasing the precision of spraying by allowing the maintaining of the spacing of the (see Leeb et al. [0040]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20030212476-A1 teaches subject matter including a vehicle model using track width (see e.g. [0051-0064]).
US-20140121909-A1 teaches subject matter including a vehicle turning rate model using a track width value (see e.g. Claim 14).
US-20160227698-A1 teaches subject matter including steering models for variable track width vehicles (see e.g. Figure 12, [0107]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619